DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-10-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-44 and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Lam et al. (US20100315693).



Re claim 39, Lam et al. further teaches for example in fig. 3 and 11-15, the wiring is recessed (fig. 11, wherein the examiner interprets the wire to be recessed into frame 1170, and therefore teaches the claimed limitation) relative to perimeter edges of the first pane and the at least one other pane (fig. 11).

Re claim 40, Lam et al. further teaches for example in fig. 3 and 11-15, the wiring is within a recess in the secondary sealant (fig. 11).

Re claim 41, Lam et al. further teaches for example in fig. 3 and 11-15, the wiring is in a plug or a socket (1130).

Re claim 42, Lam et al. further teaches for example in fig. 3 and 11-15, the wiring includes a first connector (1130).



Re claim 44, Lam et al. further teaches for example in fig. 3 and 11-15, the other end of the wiring is electrically connected to bus bars (330), and wherein the bus bars are electrically connected to the conductive layers of the optically switchable device (para. 0191, 0226).

Re claim 51, Lam et al. further teaches for example in fig. 3 and 11-15, the least one other pane is a laminate comprising multiple substrates (para. 0118).

Re claim 52, Lam et al. further teaches for example in fig. 3 and 11-15, the first pane and/or the at least one other pane comprises a glass sheet (para. 0226).

Re claim 53, Lam et al. further teaches for example in fig. 3 and 11-15, the optically switchable device is an electrochromic device (abstract).

Re claim 54, Lam et al. further teaches for example in fig. 3 and 11-15, the electrochromic device is solid state (para. 0126) and inorganic (para. 0182).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US20100315693).

Re claim 45, supra claim 44.
But, Lam et al. fails to explicitly teach the wiring comprises a ribbon cable.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a ribbon cable, since wires and ribbon cables are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lam et al. in order to take advantage of available space.

Re claim 46, supra claim 43.  Furthermore, Lam et al. further teaches for example in fig. 3 and 11-15, a first connector (1130) and varying the connection to control circuits and power (para. 0230).
But, Lam et al. fails to explicitly teach a wire assembly having a second connector and a third connector, the second connector detachably connected and the third connector configured for electrical communication with a power source.
However, Lam et al. teaches for example in fig. 15, connecting variable transmittance windows (1510) to a control box (1550) via wire (para. 0230) and connecting the control box to a power source (para. 0230) via wire (para. 0230). Therefore, each wire has a connector at each end. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a connector detachably connected, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lam et al. in order to facilitate connection to a control box and voltage source, as taught by Lam et al. (para. 0226).

Re claim 47, supra claim 46. 
But, Lam et al. fails to explicitly teach the wire assembly is a pig-tail.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a pigtail, since wire connector and pigtail are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lam et al. in order to provide ease of installation, as taught by Lam et al. (connector 1130).

Re claim 48, Lam et al. further teaches for example in fig. 3 and 11-15, the wiring is in a plug or a socket (1130).

Re claim 49, Lam et al. further teaches for example in fig. 3 and 11-15, the third connector is configured for electrically coupling to a controller (para. 0230).

Re claim 50, supra claim 38.  Furthermore, Lam et al. further teaches for example in fig. 3 and 11-15, a secondary seal (1140 of frame 1170).
But, Lam et al. fails to explicitly teach a silicone-based sealant.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the material of construction, since it has been held that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lam et al. in order to reduce cost of manufacturing by choosing an economical and widely available material, as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-16-21